Case 20-33353 Document 4-1 Filed in TXSB on 07/01/20 Page 1 of 2




                           Exhibit A

                      Organizational Chart
            Case 20-33353 Document 4-1 Filed in TXSB on 07/01/20 Page 2 of 2


                                          NPC Restaurant Holdings I
                                                  LLC (DE)




                                          NPC Restaurant Holdings II
                                                  LLC (DE)
    Management                                                                                                        Organizational Chart
                                                            99.72% (as shareholder)


                 0.28% (as shareholder)
                                              NPC Holdings, Inc.
                                                    (DE)                                                                                              Debtor Entities




                                              NPC International
                                              Holdings, LLC (DE)                                                            Outstanding Funded Indebtedness1
                                                                                                                  First Lien Debt:
                                                                                                                  Super‐Priority Term Loan                                 $40.0M
                                                                                                                  First Lien Term Loan                                    $639.8M
                                                                                                                  First Lien Revolver2                                     $62.5M
                                                                                                                  Total First Lien Debt                                   $742.3M

                                                                                                                  Second Lien Debt:
                                                                                                                  Second Lien Term Loan                                   $160.0M
                                               NPC Restaurant                                                     Total Second Lien Debt                                  $160.0M
                                              Holdings, LLC (DE)                                                  Total Funded Debt                                       $902.3M
                                                                                                                  1
                                                                                                                    All amounts as of June 26, 2020.
                                                                                                                  2
                                                                                                                    Letters of Credit account for approximately $37.5M.




                                            NPC International, Inc.
                                                     (KS)




  NPC Operating                                                                       NPC Quality Burgers, Inc.
Company B, Inc. (KS)                                                                            (KS)
